OPINION
{¶ 1} For the reasons stated in our accompanying Memorandum-Opinion, the March 29, 2002 Judgment Entry/Ruling on Objections and the March 29, 2002 Judgment Entry/Decree of Divorce are vacated. The February 25, 2001 Judgment Entry/Decree of Divorce is hereby reinstated. Costs assessed to appellee.
 JUDGMENT ENTRY NUNC PRO TUNC {¶ 2} The Judgment Entry filed on April 15, 2003 and its accompanying Memorandum-Opinion erroneously refer to February 25, 2001 as being the date the original Judgment Entry/Decree of Divorce was filed, but the correct date is February 25, 2000. The Judgment Entry should read, "The February 25, 2000 Judgment Entry/Decree of Divorce is hereby reinstated." In addition, the Opinion at page 2 in the first paragraph should read, "Husband also appeals the March 29, 2002 Judgment Entry/Decree of Divorce, changing his obligations under the original Judgment Entry/Decree of Divorce filed February 25, 2000, which the trial court vacated after adopting the Magistrate's decision to sustain wife's Civ.R. 60(B) motion." Also, page 10 of the Opinion should read, "March 29, 2002 Judgment Entry/Ruling on Objections and the March 29, 2002 Judgment Entry/Decree of Divorce are vacated, and the February 25, 2000 Judgment Entry/Decree of Divorce is hereby reinstated." All other provisions of the April 15, 2003 Judgment Entry and its accompanying Memorandum — Opinion shall remain unchanged.
                            IT IS SO ORDERED.